Order entered August 28, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00206-CV

                      DONAL R. SCHMIDT, JR, ET AL., Appellants

                                              V.

                        COLIN RICHARDSON, ET AL., Appellees

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-06318

                                          ORDER
       We GRANT the motion of G. Kevin Buchanan and Melissa Bellan with the law firm of

Buchanan & Bellan, LLP to withdraw as counsel for appellee Steven R. Henson, M.D. We

DIRECT the Clerk of this Court to remove of G. Kevin Buchanan and Melissa Bellan with the

law firm of Buchanan & Bellan, LLP as counsel of record for appellee Steven R. Henson, M.D.

All further correspondence regarding this appeal shall be sent to Steven R. Henson, M.D. at 7002

W. Clearmeadow Circle, Wichita, Kansas 67205.


                                                     /s/   DAVID L. BRIDGES
                                                           JUSTICE